PER CURIAM.
Upon reading and filing the stipulation by and between Union Guardian Trust Company, mortgage trustee, by its attorneys, Shaeffer & Dahling, and John D. Lynch, permanent trustee, by his attorneys, Lucking, Van Auken & Sprague, and the court being fully advised in the premises, it is ordered that the appeal heretofore allowed in these proceedings be and the same hereby is dismissed, without costs.
It is further ordered that the stay of proceedings heretofore issued out of and under the seal of this court be and the same hereby is dissolved.
It is further ordered that the bond of the appellant heretofore filed herein be and the same hereby is cancelled and discharged.
Appeal dismissed.